DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-3 as amended by the applicant in a preliminary amendment filed 9/17/2019 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2019 and 1/5/2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kato et al. (WO 2016194558 A1) cited by the applicant in an IDS.
Kato discloses a chocolate-like product  comprising water soluble antioxidant selected from ascorbic acid, catechin, tea extract, gallic acid, bayberry extract, with inherent chelating properties, in an amount  from 0.01 to 0.5 wt.% in the chocolate-like 
Kato therefore anticipates the subject matter in claims 1-3, rendering the claims unpatentable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Whittinghill et al. (US 2012/0177798 Al) (equivalent to JP 2013506423 A, cited by the applicant in an IDS).
Regarding claims 1-3, Whittinghill discloses a chocolate-like product, for example a coating comprising a shortening (Example 6) having highly unsaturated fatty acids in the claimed range, and an antioxidant with  inherent chelating properties; and has enhanced storage and shelf stability as well as enhanced baking characteristics when used as an ingredient in food products. The antioxidant such as catechin, citric acid, gallic acid, or phytic acid is added at a level of 0.001% to about 5 wt. % [0034], which encompasses the claimed range. As both the current invention and Whittinghill are directed to chocolate like compositions, it would have been obvious to one of ordinary skill in the art to include an antioxidant as in Whittinghill in a chocolate like composition having polyunsaturated fatty acids, with a reasonable expectation of success. 
Claims 1-3 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793